                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CLYDE MCCOY II, LEILA                     )
MCCOY, and COREY ROBINSON,                )
                                          )
                    Plaintiffs,           )                  4:18CV3137
                                          )
             v.                           )
                                          )
COLORADO SPRINGS HOUSING                  )              MEMORANDUM
AUTHORITY, NADINE GARCIA,                 )               AND ORDER
LISA PACHECCO, and U.S.                   )
DEPARTMENT OF HOUSING &                   )
URBDEVELOPMENT,                           )
                                          )
                    Defendants.           )
                                          )

       On October 2, 2018, Plaintiff Clyde McCoy II filed an unsigned Application
to Proceed in District Court Without Prepaying Fees or Costs (Filing No. 2). On
October 3, 2018, the Clerk of Court advised Plaintiff that his “Motion for Leave to
Proceed in forma pauperis” (another name for an Application to Proceed in District
Court Without Prepaying Fees or Costs) was unsigned and therefore deficient. The
Clerk of Court directed Plaintiff to “correct the deficiency” (i.e., file a signed
Application to Proceed in District Court Without Prepaying Fees or Costs or Motion
for Leave to Proceed in forma pauperis) within 15 days, or the pleading “may be
stricken from the record of this case.” (Filing No. 5 (text order).) Plaintiff has failed
to follow the Clerk of Court’s directions.

      Accordingly, I shall order Plaintiff Clyde McCoy II to file a signed Application
to Proceed in District Court Without Prepaying Fees or Costs (or Motion for Leave
to Proceed In Forma Pauperis) if he wishes to continue pursuing this case in forma
pauperis, in the absence of which this case will be dismissed without further notice.
Plaintiff may, in the alternative, pay the court’s $400.00 filing and administrative
fees.1

      IT IS THEREFORE ORDERED that:

      1.     By November 30, 2018, Plaintiff Clyde McCoy II must either file a
signed Application to Proceed in District Court Without Prepaying Fees or Costs (or
Motion for Leave to Proceed In Forma Pauperis) or pay the court’s $400.00 filing and
administrative fees. Failure to take either action will result in dismissal of this matter
without further notice to Plaintiff.

     2.    The Clerk of Court is directed to send Plaintiff Clyde McCoy II the Form
AO 240, “Application to Proceed Without Prepayment of Fees and Affidavit.”

       3.      The Clerk of Court shall remove Leila McCoy and Corey Robinson as
Plaintiffs in this action.




      1
       While this case purports to be filed by three Plaintiffs, only Plaintiff Clyde
McCoy II is being ordered to file a signed Application to Proceed in District Court
Without Prepaying Fees or Costs (or Motion for Leave to Proceed In Forma Pauperis)
because Clyde McCoy II may not represent the other purported Plaintiffs—Leila
McCoy and Corey Robinson—in federal litigation, and he may not sign documents
on their behalf. Petties v. Stony Ridge Apartments, No. 4:15CV3118, 2016 WL
697093, at *2 (D. Neb. Feb. 19, 2016) (it is improper for non-lawyer to sign papers
in place of, or to otherwise represent, parties other than themselves) (citing 5A C.
Wright & A. Miller, Federal Practice and Procedure § 1333, at 513 & n.15 (2004)).
If Leila McCoy and Corey Robinson seek relief, they must file such a request
themselves or through an attorney. I shall direct the Clerk of Court to remove Leila
McCoy and Corey Robinson as Plaintiffs in this action.


                                            2
        4.    The Clerk of Court is directed to set a pro se case management deadline
with the following text: November 30, 2018—deadline for Plaintiff Clyde McCoy II
to file new IFP application or pay filing fee.

      DATED this 30th day of October, 2018.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                         3
